Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 16, 2019

The Court of Appeals hereby passes the following order:

A19D0465. MARK WRIGHT v. THE STATE.

      Following a jury trial, Mark Wright was convicted of malice murder, felony
murder, and aggravated assault. The trial court sentenced Wright to life in prison for
malice murder and merged the remaining counts of the indictment with the malice
murder count. The Supreme Court of Georgia affirmed his convictions following the
trial court’s denial of his motion for new trial. See Wright v. State, 275 Ga. 427 (569
SE2d 537) (2002), overruled in part by Wilson v. State, 277 Ga. 195 (586 SE2d 669)
(2003).1 In March 2018, Wright filed a motion for an out-of-time appeal, seeking an
opportunity to raise ineffectiveness-of-counsel claims. The trial court denied the
motion, and this application for discretionary appeal followed.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of malice murder, jurisdiction over this application appears to
be proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290
Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v.
Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been


      1
        In Wilson, the Supreme Court clarified that failure to request an evidentiary
hearing in support of a claim of ineffectiveness of trial counsel raised in a motion for
new trial results only in a waiver of the right to such a hearing, but not in a waiver of
appellate consideration of the claim. 277 Ga. at 198-199 (2).
imposed upon conviction of murder”); accord Saxton v. Coastal Dialysis & Med.
Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996) (the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction). Accordingly, Wright’s
application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/16/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.